


AMENDED AND RESTATED CHANGE OF CONTROL AND SEVERANCE BENEFITS AGREEMENT
This AMENDED AND RESTATED CHANGE OF CONTROL AND SEVERANCE BENEFITS AGREEMENT
(the “Agreement”) is effective the fifteenth day of July 2013 (the “Effective
Date”), between TRANSCEPT PHARMACEUTICALS, INC. (the “Company”) and Glenn A.
Oclassen (“Executive”). This Agreement amends and restates in its entirety that
certain Change of Control and Severance Benefits Agreement by and between the
Executive and the Company dated as of April 30, 2009 as amended (the “Prior
Agreement”). This Agreement is intended to provide Executive with the
compensation and benefits described herein upon the occurrence of specific
events.
WHEREAS, Executive is currently employed by the Company; and
WHEREAS, the Company believes it is imperative to provide Executive with certain
severance benefits in the event that Executive’s employment is terminated by the
Company without Cause (as defined herein) in circumstances unrelated to a Change
of Control (as defined herein);
WHEREAS, the Company believes it is imperative to provide Executive with certain
change of control severance benefits, including certain equity acceleration, in
the event that Executive’s employment is terminated by the Company without Cause
(as defined herein) or by Executive with Good Reason (as defined herein) in
connection with a Change of Control (as defined herein); and
WHEREAS, the Company believes it is in the best interests of the Company to
amend and restate the Prior Agreement in its entirety, such that the Prior
Agreement shall be of no further force or effect as of the Effective Date.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
hereby agree as follows:
1.TERM OF AGREEMENT. The term of this Agreement shall commence on the Effective
Date and shall continue through April 30, 2017 (the “Expiration Date”), and if
not amended or renewed by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) prior to the Expiration Date, this
Agreement shall terminate automatically on such Expiration Date. Notwithstanding
the foregoing, the Company agrees that during the one-year period before the
Expiration Date, the Compensation Committee shall undertake to review this
Agreement and the severance benefits and change of control severance benefits
provided herein in good faith, with the assistance of the Company’s outside
advisors and compensation consultants, in order to determine, based upon the
then current market conditions or any other factors deemed relevant by the
Compensation Committee, the appropriateness of continuing this Agreement after
the Expiration Date, or whether it would be more appropriate for the Company to
amend or terminate this Agreement as of the Expiration Date.
2.    TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS.
(a)    At-Will Employment. Executive’s employment is at-will, which means that
the Company may terminate Executive’s employment at any time, with or without
advance notice, and with or without Cause (as defined herein). Similarly,
Executive may resign Executive’s employment

1
 

--------------------------------------------------------------------------------




at any time, with or without advance notice, and with or without reason.
Executive shall not receive any compensation of any kind, including, without
limitation, severance benefits or change of control severance benefits,
following Executive’s last day of employment with the Company (the “Termination
Date”), except as expressly provided for by this Agreement, applicable law,
and/or any plan documents governing the compensatory equity awards that have
been or may be granted to Executive from time to time in the sole discretion of
the Company.
(b)    Termination Without Cause Unrelated to a Change of Control. If: (i)
Executive’s employment is terminated without Cause (and other than as a result
of Executive’s death or disability) at any time (except for the time period
commencing on the date of the consummation of a Change of Control and ending
twelve (12) months after a Change of Control), (ii) Executive signs and allows
to become effective a general release of all known and unknown claims in the
form provided by the Company, which form shall be substantially in the form
attached hereto as Exhibit A) (the “Release”) within sixty (60) days after the
Termination Date, and (iii) Executive fully complies with Executive’s continuing
fiduciary, statutory and material contractual obligations to the Company (with a
30-day opportunity to cure after notice of any such non-compliance if Executive
has not, unless such non-compliance is not capable of being cured); then the
Company shall provide Executive with the following severance benefits (the
“Severance Benefits”):
(i)    The Company shall make a single lump sum severance payment to Executive
in an amount equal to eighteen (18) months of Executive’s Base Annual Salary,
less required tax withholdings and deductions (the “Severance Payment”). The
Severance Payment will be paid within sixty (60) days after the Termination
Date, but in no event later than March 15 of the year following the year of the
Termination Date.
(ii)    Provided that Executive elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (together with any state
or local laws of similar effect, “COBRA”) within the time period provided for
under COBRA, the Company will pay directly or, at its election, reimburse
Executive the amount of the premiums necessary to continue Executive’s group
health (including dental and vision) insurance coverage in effect as of the
Termination Date (including coverage for Executive’s eligible dependents) for a
maximum period of eighteen (18) months following the Termination Date; provided,
however, that no premium payments will be made by the Company pursuant to this
paragraph following the effective date of Executive’s coverage by a health
(including dental and vision) insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) cease
to be eligible for COBRA coverage. Executive agrees that Executive shall notify
the Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.
(c)    Termination Without Cause or Resignation for Good Reason Within Twelve
Months After a Change of Control. If: (i) Executive’s employment is terminated
without Cause (and other than as a result of Executive’s death or disability),
or if Executive resigns for Good Reason, during the time period commencing on
the date of the consummation of a Change of Control and ending twelve (12)
months after a Change of Control, (ii) Executive signs and allows to become
effective the Release within sixty (60) days after the Termination Date, and
(iii) Executive fully complies with Executive’s continuing fiduciary, statutory
and material contractual obligations to the Company (with a 30-day opportunity
to cure after notice of any such non-compliance if he or she has not, unless
such non-compliance is not reasonably capable of being cured); then the Company

2
 

--------------------------------------------------------------------------------




shall provide Executive with the following change of control severance benefits
(the “Change of Control Benefits”):
(i)    The Company shall make a single lump sum severance payment to Executive
in an amount equal to twenty-four (24) months of Executive’s Base Annual Salary,
less required tax withholdings and deductions (the “Change of Control Payment”).
The Change of Control Payment will be paid within sixty (60) days after the
Termination Date, but in no event later than March 15 of the year following the
year of the Termination Date.
(ii)    Provided that Executive elects continued coverage under COBRA within the
time period provided for under COBRA, the Company will pay directly or, at its
election, reimburse Executive the amount of the premiums necessary to continue
Executive’s group health (including dental and vision) insurance coverage in
effect as of the termination date of Executive’s employment (including coverage
for Executive’s eligible dependents) for a maximum period of twenty-four (24)
months following the Termination Date; provided, however, that no premium
payments will be made by the Company pursuant to this paragraph following the
effective date of Executive’s coverage by a health (including dental and vision)
insurance plan of a subsequent employer or such other date on which Executive
(and Executive’s dependents, as applicable) cease to be eligible for COBRA
coverage. Executive agrees that Executive shall notify the Company in writing as
soon as practical, but no later than 15 days after Executive receives coverage
under a health insurance plan of a subsequent employer.
(iii)    After taking into account any additional acceleration of vesting
Executive may be entitled to receive under any other plan or agreement, the
Company shall cause all outstanding equity awards then held by Executive
(including, without limitation, stock options, stock appreciation rights,
restricted stock or similar awards) to become fully vested and, if applicable,
exercisable with respect to all the shares subject thereto effective immediately
prior to the Termination Date. After giving effect to any acceleration of
vesting of Executive’s outstanding equity awards, all outstanding options to
purchase Company common stock then held by Executive that are (x) vested and
exercisable as of the Termination Date and (y) designated by the Board or the
Board’s compensation committee on the date of grant of such option or anytime
thereafter as being eligible for extended exercisability (such option, an
“Extension Eligible Option”) shall remain exercisable until the earlier of (A)
the third (3rd) anniversary of Executive’s Termination Date or (B) the original
expiration date of the applicable Extension Eligible Option. If Executive has
not exercised the Extension Eligible Options in accordance with the procedures
set forth in Executive’s option agreements by such date, such Extension Eligible
Options shall terminate and be of no further effect. In all other respects,
Executive’s equity awards shall continue to be governed by the terms of the
applicable award agreements and equity incentive plan documents and any
applicable agreements between the Company and Executive.
(d)    Deemed Resignation; No Requirement to Mitigate; Survival. Upon
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from all offices and directorships, if any, then held with the
Company or any of its affiliates, and, at the Company’s request, Executive shall
execute such documents as are necessary or desirable to effectuate such
resignations. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or in any
other manner. Notwithstanding anything to the contrary in this Agreement, the
termination of Executive’s employment shall not impair the rights or obligations
of any party.

3
 

--------------------------------------------------------------------------------




3.    DEFINITIONS.
(a)    Definition of Base Annual Salary. For purposes of this Agreement, “Base
Annual Salary” shall mean Executive’s annualized base salary in effect
immediately prior to the Termination Date. Base Annual Salary does not include
variable forms of compensation such as but not limited to bonuses, incentive
compensation, commissions, benefits, equity, expenses, or expense allowances.
(b)    Definition of Cause. For the purposes of this Agreement, “Cause” shall
mean any one or more of the following:
(iv)    Executive is convicted of (or pleads guilty or no contest to) any felony
or any crime involving moral turpitude;
(v)    Executive participates in any material fraud, material act of dishonesty,
or other act of intentional and material misconduct against the Company;
(vi)    Executive intentionally damages or willfully misappropriates any
property of the Company that in any case has a material adverse effect on the
Company;
(vii)    Executive materially breaches any fiduciary, statutory, or contractual
duty Executive owes to the Company (including, but not limited to, any breach of
the Company’s Confidentiality Agreement);
(viii)    Executive regularly and materially fails to diligently and
successfully perform Executive’s assigned duties;
(ix)    Executive fails to cooperate with the Company in any investigation or
proceeding by any governmental or similar authority or as otherwise authorized
by the Board of Directors or a committee thereof; or
(x)    Executive is found liable in an SEC action and/or is disqualified by the
SEC from serving in an executive role.
The determination that a termination is for Cause shall be made by the Company
in its sole discretion; provided, however, that in the event that any of the
foregoing events occurs, the Company shall provide written notice to Executive
making reference to this Section describing the nature of such event and
Executive shall thereafter have thirty (30) days to cure such event if such
event is capable of being cured.
(c)    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means that Executive resigns Executive’s employment with the Company (or any
successor thereto) if and only if:
(i)    One of the following actions has been taken without Executive’s express
written consent:
(1)    There is a material reduction in Executive’s Base Annual Salary from the
Base Annual Salary in effect immediately preceding the Change of Control;

4
 

--------------------------------------------------------------------------------




(2)    There is a material change in Executive’s position or responsibilities
(including the person or persons to whom Executive has reporting
responsibilities) that represents an adverse change from Executive’s position or
responsibilities from those in effect at any time within ninety (90) days
preceding the date of the Change of Control or at any time thereafter; provided,
however, that a Change of Control which results in the subsequent conversion of
the Company to a division or unit of the acquiring corporation will not by
itself result in a material reduction in Executive’s level of responsibility;
(3)    Executive is required to relocate Executive’s principal place of
employment to a facility or location that would increase Executive’s one way
commute distance by more than thirty-five (35) miles;
(4)    The Company (or any successor thereto) materially breaches its
obligations under this Agreement or any other then-effective employment
agreement with Executive; or
(5)    Any acquirer, successor or assignee of the Company fails to assume and
perform, in any material respect, the obligations of the Company hereunder; and
(ii)    Executive provides written notice to the Company’s Board within the
thirty (30) day period immediately following such action; and
(iii)    Such action is not remedied by the Company within thirty (30) days
following the Company’s receipt of such written notice; and
(iv)    Executive’s resignation is effective not later than sixty (60) days
after the expiration of such thirty (30) day cure period.
The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Good Reason.
(d)    Definition of Change of Control. For purposes of this Agreement, “Change
of Control” shall mean:
(i)    A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
(ii)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of the Company (the
“Board”) together with any new director(s) (other than a director designated by
a person who shall have entered into an agreement with the Company to effect a
transaction described in Section 3(c)(i) or Section 3(c)

5
 

--------------------------------------------------------------------------------




(ii)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or
(iii)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(1)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(2)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(iii)(2) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(iv)    The Company’s stockholders approve a liquidation or dissolution of the
Company.
The Company shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change of Control and any incidental matters relating thereto.
4.    COMPLIANCE WITH SECTION 409A.
(a)    It is intended that each installment of the payments and benefits
provided for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). It is also intended that payments of the
amounts set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) (Section 409A of the Code, together, with any
state law of similar effect, “Section 409A”) provided under Treasury Regulation
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
(b)    Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement that constitutes
“nonqualified deferred compensation” (“Deferred Compensation”) within the
meaning of Section 409A, and which is designated under this Agreement as payable
upon Executive’s termination of employment shall be payable only upon
Executive’s “separation from service” with the Company within the meaning of

6
 

--------------------------------------------------------------------------------




Section 409A (a “separation from service”) and, except as provided under Section
4(c) of this Agreement, any such compensation or benefits shall not be paid or
commence until the sixtieth (60th) day following Executive’s separation from
service.
(c)    Notwithstanding the foregoing, if the Company (or, if applicable, the
successor entity thereto) determines that the Severance Payment, the Change of
Control Payment and/or other benefits provided under this Agreement (the
“Agreement Payments”) constitute “deferred compensation” under Section 409A and
Executive is, on the Termination Date, a “specified employee” of the Company or
any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Agreement Payments shall be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after Executive’s
“separation from service” (as defined above) or (ii) the date of Executive’s
death (such earlier date, the “Delayed Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) shall (A) pay to Executive a lump
sum amount equal to the sum of the Agreement Payments that Executive would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the Agreement Payments had not been so delayed
pursuant to this Section 4(b) and (B) commence paying the balance of the
Agreement Payments in accordance with the applicable payment schedules set forth
in this Agreement.
5.    To the extent that any reimbursements under this Agreement are subject to
Section 409A, any such reimbursements payable to Executive shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred; provided, that Executive submits his or her reimbursement
request promptly following the date the expense is incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.
INTERNAL REVENUE CODE SECTION 280G.
(a)    If the payments and benefits (including but not limited to payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a change of control of the Company, whether from the Company or otherwise
(a “Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to Executive, which of the following two alternative forms of
payment would result in Executive’s receipt, on an after-tax basis, of the
greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (1) payment
in full of the entire amount of the Transaction Payment (a “Full Payment”), or
(2) payment of only a part of the Transaction Payment so that Executive receives
the largest payment possible without the imposition of the Excise Tax (a
“Reduced Payment”).
(b)    For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company shall cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, (i) Executive shall have no
rights to any additional payments and/or benefits constituting the Transaction
Payment, and (ii) reduction in

7
 

--------------------------------------------------------------------------------




payments and/or benefits shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits (if any) paid to Executive. In the event
that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant.
(c)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the Termination Date shall
make all determinations required to be made under this Section 5. If the
independent registered public accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.
(d)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Transaction Payment
is triggered or such other time as reasonably requested by the Company or
Executive. If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to the Transaction Payment, either before
or after the application of the Reduced Amount, it shall furnish the Company and
Executive with detailed supporting calculations of its determinations that no
Excise Tax will be imposed with respect to such Transaction Payment. Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.
6.    DISPUTE RESOLUTION. Any dispute, claim or controversy of whatever nature
arising out of or relating to this Agreement, including, without limitation, any
action or claim based on tort, contract or statute, or concerning the
interpretation, performance, or execution of this Agreement (including any
determination of Cause or Good Reason hereunder) shall be resolved by
confidential, final and binding arbitration administered by Judicial Arbitration
and Mediation Services, Inc. (“JAMS”), in San Francisco, California, before a
single arbitrator, in accordance with JAMS’ then applicable arbitration rules.
Executive acknowledges that by agreeing to this arbitration procedure, Executive
and the Company waive the right to resolve any such dispute, claim or demand
through a trial by jury or judge or by administrative proceeding. Executive will
have the right to be represented by legal counsel at any arbitration proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based.
Company shall bear all JAMS fees for the arbitration. Nothing in this Agreement
shall prevent any of the parties from obtaining injunctive relief in court if
necessary to prevent irreparable harm pending the conclusion of any arbitration.
Any awards or orders in such arbitrations may be entered and enforced as
judgments in any court of competent jurisdiction.

8
 

--------------------------------------------------------------------------------




7.    GENERAL PROVISIONS.
(a)    This Agreement constitutes the complete, final and exclusive embodiment
of the entire agreement between Company and Executive with regard to the
payments and benefits described herein, and it supersedes and replaces any and
all other agreements (whether written or unwritten) Executive may have with the
Company concerning severance benefits or change of control benefits (including
but not limited to the Prior Agreement, any letter agreements issued regarding
the Prior Agreement, and the provisions of Executive’s employment agreement or
offer letter concerning severance benefits or change of control benefits);
provided, however, that nothing herein shall affect any plan document or
agreements governing any compensatory equity awards that have been or may be
granted to Executive, which shall remain in full force and effect. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises or representations. This Agreement may not be modified
or amended except in a written agreement approved by the Compensation Committee
and signed by Executive and a duly authorized officer of the Company.
(b)    Whenever possible, each provision of this Agreement will be interpreted
in such a manner as to be effective under applicable law. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement. Any invalid
or unenforceable provision shall be modified so as to be rendered valid and
enforceable in a manner consistent with the intent of the parties insofar as
possible.
(c)    Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
(d)    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument. Facsimile signatures shall be deemed as effective as
originals.
(e)    This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executives and administrators, except that Executive may not assign any
of Executive’s duties hereunder and Executive may not assign any of Executive’s
rights hereunder without the written consent of the Company. This Agreement
shall be interpreted and enforced in accordance with the laws of the State of
California.
(f)    Any ambiguity in this Agreement shall not be construed against either
party as the drafter.
[Signature Page Follows]

9
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written below.
/s/ Glenn A. Oclassen        
GLENN A. OCLASSEN
Date:
8/16/13    

TRANSCEPT PHARMACEUTICALS, INC.
/s/ Thomas P. Soloway    
Name: Thomas P. Soloway
Title: Executive Vice President and Chief Operating Officer
Date:
8/16/13    


10
 

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF RELEASE AGREEMENT
As provided in the AMENDED AND RESTATED CHANGE OF CONTROL AND SEVERANCE BENEFITS
AGREEMENT dated August 5, 2013 (the “Agreement”) between me and Transcept
Pharmaceuticals, Inc. (the “Company”), I will be eligible for certain Severance
Benefits or Change of Control Benefits if I enter into this Release Agreement
(the “Release”). I am not relying on any promise or representation by the
Company that is not expressly stated in the Agreement. Certain capitalized terms
used in this Release are defined in the Agreement.
I hereby acknowledge and reaffirm my obligations under my Confidentiality
Agreement with the Company.
In consideration of the Severance Benefits or Change of Control Benefits, and
other consideration, provided to me under the Agreement that I am not otherwise
entitled to receive, and except as otherwise set forth in this Release, I hereby
generally and completely release the Company and its current and former
directors, officers, employees, stockholders, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or its affiliates, or the
termination of that employment; (2) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company or its affiliates; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act of 1974 (as amended), the California Fair Employment and
Housing Act (as amended), and the California Labor Code.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

11
 

--------------------------------------------------------------------------------




I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner) [for those
Executive terminated as part of a group termination, substitute the following
language – I have forty-five (45) days to consider this Release (although I may
choose to voluntarily sign it sooner)]; (4) I have seven (7) days following the
date I sign this Release to revoke the Release by providing written notice to
the Company; and (5) the Release will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after I sign this Release.
[For those Executives terminated as part of a group termination, add the
following language —I have received with this Release all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program].
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must: (1) sign and return this Release
to the Company within twenty-one (21) days for those Executives terminated as
part of a group termination, substitute the following – forty-five (45) days
after I am requested to sign it by the Company or its successor (as applicable);
and (2) I must not revoke it thereafter.
GLENN A. OCLASSEN
        
Date:    

12
 